Citation Nr: 0610115	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for status-post tibial 
plateau fracture, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1985 
and from June 1991 to September 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in December 2003.  

The veteran testified at a videoconference hearing before a 
Member of the Board in June 2004.  

The case was remanded by the Board in December September 
2004.  

This case has been advanced on the docket by the Board 
pursuant to 38 C.F.R. § 20.900.


FINDING OF FACT

Status-post tibial plateau fracture, with repeated surgeries, 
is currently manifested by limited range of motion from 0 
degrees extension to 130 degrees flexion, with 25 percent 
additional limitation due to pain, significant crepitus, 
swelling and tenderness.  He has moderate knee impairment 
with some limitation of motion due to arthritis.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a combined rating of 30 percent for status-
post tibial plateau fracture, with repeated surgeries, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001 and September 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  For reasons otherwise explained 
herein, any defect in notice constitutes harmless error.
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence supports the appellant's 
claim for an increased rating, any questions as to the 
appropriate effective date to be assigned must be addressed 
in the first instance by the RO.  If he disagrees with the 
effective date, he can appeal that issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Codes in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
The Board, in its review of the ratings that have been 
assigned for the veteran's left knee disorder, has taken the 
veteran's complaints of pain into consideration, where 
appropriate.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, including recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted; moderate impairment of the knee warrants a 20 
percent rating; a 30 percent rating requires severe 
impairment.  38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent rating.  A 30 percent rating requires that flexion 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 15 degrees warrants a 20 percent 
rating.  A 30 percent rating requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Service connection for the residuals of a tibial plateau 
fracture, claimed as a left knee disorder, was granted by 
rating decision of the RO dated in June 1995.  A 10 percent 
evaluation was assigned at that time.  The rating was 
increased to 20 percent by rating decision dated in November 
2001, that was appealed by the veteran.  

This increase was based, in part upon VA outpatient treatment 
records dated in January 2001.  At that time, it was reported 
that the veteran had undergone surgery on his left knee when 
he was treated arthroscopically and placed in a cast for 
approximately three months.  On examination, the arthroscopic 
portals were well healed.  There was no effusion.  Range of 
motion was from 0 degrees extension to 110 degrees flexion.  
There was some mild tenderness to palpation under the medial 
patella facet with patellofemoral crepitation with motion.  
There was also some medial joint line tenderness.  He had an 
equivocal McMurray sign.  He had no lateral joint line 
tenderness.  He guarded with any anterior ligament stress 
test.  X-ray studies demonstrated some chondrocalcinosis in 
the medial compartment, otherwise no other obvious fracture 
or dislocation was noted.  The impression was anterior knee 
pain of the left knee.  

An examination was conducted by VA in August 2001.  At that 
time, the veteran came in with complaints of left knee pain 
that he stated had resulted from a tibial plateau fracture 
after jumping off the back of a truck while on active duty.  
Since that time he had had four knee arthroscopies and 
currently wore two braces.  He used a cane to walk.  On 
examination, the veteran's left knee was swollen, with 2+ 
effusion.  He had pain with range of motion that was from 0 
degrees extension to 80 degrees flexion.  He had pain at 
extremes of motion.  He was stable to varus and valgus 
stress.  Lachman's sign was negative.  Anterior and posterior 
drawer signs were negative at 80 degrees.  Sensation was 
intact.  The leg was well perfused.  He did have some joint 
line tenderness both medially and laterally.  McMurray's sign 
was negative for range of motion that could be performed.  An 
X-ray study showed minimal medial joint space narrowing, with 
minimal varus angulation and minimal degenerative change of 
the patellofemoral joint.  The lateral joint compartment 
appeared normal.  The impression was status post tibial 
plateau fracture, with four knee arthroscopies.  Moderate to 
severe arthritic changes were thought to be present.

VA treatment records show that the veteran had additional 
surgery performed on his left knee in 2001 and again in 
November 2002.  In March 2001, a left knee diagnostic 
arthoscopy and partial medial meniscectomy for a flap tear of 
the anterior horn of the medial meniscus was performed.  In 
November 2002, a left knee arthroscopy and medial meniscal 
debridement was performed.  On follow-up evaluation in 
December 2002, the veteran reported increased pain in the 
left knee as well as swelling.  The veteran feared that his 
wound had become infected.  Examination showed mild effusion 
about the knee, but no erythema and minimal tenderness to 
palpation as well as range of motion.  Flexion was to 
approximately 110 degrees with pain.  The arthroscopy portals 
were well-healed and there were no signs of purulent drainage 
or infection.  

Additional VA outpatient treatment records show that the 
veteran received additional follow-up treatment for his left 
knee disorder.  When last evaluated, in April 2005, he stated 
that over the past several months he had developed increasing 
pain and mechanical symptoms in the left knee.  He did have 
some discomfort at rest, but it was worse with ambulation and 
stair-climbing.  Examination showed that the veteran 
ambulated with a normal gait and had good muscle tone in each 
leg.  Incisions around the left knee were well-healed.  There 
was no effusion of the left knee, but marked crepitus and 
marked pain with a patellar grind test.  There was discomfort 
with terminal flexion.  Motion was from approximately 0 
degrees extension to 130 degrees flexion, bilaterally.  He 
also had discomfort in the popliteal fossa that appeared to 
be a strain of the gastrocnemius soleus.  Radiographs from 
August 2004 showed very good preservation of the joint spaces 
of the left knee.  The impression was left knee pain, with 
four arthroscopic debridements of the knee, with grade 3 
chondromalacia of the medial compartment, lateral compartment 
and patellofemoral joint.  The veteran discussed the 
possibility of more surgery, but the examiner believed that 
hyaluronic acid injections might be more beneficial.  

An examination was conducted by VA in June 2005.  The veteran 
stated that he continued to have discomfort in the left knee.  
He did not currently take any medications or had injections 
in the knee, although injections were recommended when he was 
last evaluated as an outpatient.  He had not recently had 
physical therapy.  He walked with a cane and reported pain, 
stiffness and swelling, but no heat or redness.  He also 
reported instability and locking in the knee and stated that 
repetitive use caused his knee to swell and lose motion.  
Flare-ups occurred on a rather frequent basis.  Examination 
showed that the veteran ambulated with an antalgic gait.  He 
had good muscle tone over the left quadriceps musculature.  
There was no effusion of the knee.  He had crepitus with 
patellar grind.  There was some catching with patellofemoral 
tracking.  He was very tender to palpation over the lateral 
patellofemoral region.  Motion was from 0 degrees extension 
to 120 degrees flexion.  With repetitive motion, he lost 20 
degrees flexion.  He had more discomfort with range of motion 
in the supine position.  He had no gross instability in the 
knee with anterior, posterior, varus or valgus testing.  
Neuromotor sensory function distally was normal, with good 
skin perfusion.  The diagnosis was left knee post-traumatic 
arthritis.  The examiner commented that the range of motion 
was further limited by pain to an additional 25 percent.  

Review of the record shows that the veteran has had repeated 
surgical procedures in an attempt to treat the residuals of 
his left knee injury.  He currently manifests some limitation 
of motion due to arthritis, but this is motion that is 
noncompensable under the appropriate diagnostic codes.  
Nevertheless, a 10 percent rating is appropriate for this 
aspect of his disability. It is also evident from the record 
that there is impairment of the knee caused by both arthritic 
involvement and other disability of the knee that results in 
significant pain, crepitus and swelling.  In cases where 
there are distinct disabilities caused from arthritis of the 
knee as well as other impairment of the knee, separate 
evaluations may be assigned.  See VAOPGCPREC 23-97.  If a 
rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98.  In this case the Board believes that the 
veteran currently manifests moderate knee disability in 
addition to the limitation of motion that has been 
documented.  As such a 20 percent rating is warranted for 
this moderate disability, which should be combined with the 
10 percent disability rating for limitation of motion.  


ORDER

A combined 30 percent rating for the residuals of a posterior 
tibial fracture, status post multiple surgeries, is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


